USCA11 Case: 20-10604      Date Filed: 03/09/2022     Page: 1 of 2




                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-10604
                   ____________________

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
MURRAY FARMER,
JOHN P. MCAVOY,
MARCO ZAVALA,
                                     Interested Parties-Appellants,
versus
THE REPUBLIC OF HONDURAS,
(ROH),
MOISES STARKMAN,
former Minister of FHIS,
CARLOS ROBERTO FLORES FACUSSE,
former President of the Republic of Honduras,
Individually and in his official capacity,
USCA11 Case: 20-10604         Date Filed: 03/09/2022   Page: 2 of 2




2                                                         20-10604

JUAN ORLANDO HERNANDEZ,
current President of Honduras,
individually and in his official capacity,
GABRIELA NUNEZ DE REYES, et al.,
Secretary of State for Finance,


                                             Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Southern District of Alabama
              D.C. Docket No. 1:17-cv-00470-KD-N
                    ____________________

Before WILLIAM PRYOR, Chief Judge, WILSON, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
and BRASHER, Circuit Judges.
BY THE COURT:
        A judge of this Court having requested a poll on whether
this appeal should be reheard en banc, and a majority of the judges
of this Court in active service having voted in favor, the Court sua
sponte ORDERS that this appeal will be reheard en banc. The
panel’s opinion is VACATED.